Citation Nr: 0425279	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
laxity and recurrent sprains of the left ankle.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a November 2001 hearing before 
the undersigned  Veterans Law Judge; a Board decision dated 
in February 2002; a January 2003  Order of the Court of 
Appeals for Veterans Claims (Court) that vacated the Board's 
February 2002 decision to the extent the Board denied a 
rating in excess of 10 percent for the veteran's left ankle 
disability; and a September 2003 Board remand for the purpose 
of compliance with the Court's January 2003 Order.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by steady moderate limitation of motion, with 
additional factors such as pain on repeated use and with 
certain movements, instability (hypermobility and laxity), 
and chronic and very painful recurrent sprains, so that the 
full disability picture is consistent with an overall 
evaluation of marked limitation of motion.

2.  The veteran does not have ankylosis of the left ankle.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
disability of the left ankle are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71a, 
Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2000 rating decision, the December 
2000 Statement of the Case, discussions at a November 2001 
Board hearing, the May 2004 Supplemental Statement of the 
Case, and April 2001 and December 2003 letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, April 2001 and December 2003 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claim, i.e., medical 
evidence to show marked limitation of motion of the left 
ankle); that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2001 and December 2003 letters and asked him 
to identify all medical providers who treated him for his 
left ankle disability.  The veteran has not indicated that 
any such treatment records are available.  

In addition, the case was remanded by the Board in September 
2003 for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the March 2004 report of a 
VA compensation medical examination obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provides sufficient competent medical evidence to 
decide the claim.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in August 
2000, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VA O.G.C. Prec. Op. No. 7-
2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in April 2001 and December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
the December 2003 letter, the RO asked the veteran to inform 
the RO about "any other records that may exist to support 
your claim..."  Obviously, this would include any supportive 
records in the veteran's possession, and had the veteran 
identified any such record, the RO would have informed the 
veteran that he should submit them to the RO.  Further, in a 
July 2004 a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran's lower extremities were clinically evaluated as 
normal at his June 1967 service induction examination.  The 
service medical records reflect that he was subsequently 
treated on various occasions for left ankle problems.  For 
example, records from October to December 1968 note treatment 
for a sprained ankle.  The December 1968 records also note 
that X-rays of the left ankle showed normal findings, with no 
evidence of fracture or dislocation.  A physical profile from 
April 1969 indicates that the veteran had "instability [left] 
ankle."  At his May 1969 separation examination, the 
veteran's lower extremities were clinically evaluated as 
abnormal due to chronic laxity of the left ankle.

In an October 1989 rating decision, the RO granted service 
connection for chronic laxity left ankle, residuals sprains.  
A noncompensable (zero percent) rating was assigned pursuant 
to Diagnostic Code 5299-5271, effective May 11, 1989.

The veteran initiated his current increased rating claim in 
December 1999.  He subsequently underwent a VA joints 
examination in July 2000.  Neither the claims file nor the 
veteran's medical records were available at the time of 
examination.  At this examination, the veteran described the 
circumstances of his in-service left ankle problems, and 
reported that since that time he had experienced intermittent 
pain in his ankle.  He was receiving no particular treatment 
at the time of this examination. He also reported that when 
pain occurred it was a 5 or 6, on a scale from 1 to 10.  
Flare-ups were usually precipitated by prolonged walking or 
standing.  The veteran denied the use of crutches, braces, or 
a cane.  However, it was noted that he was wearing corrective 
shoes; specifically, Dr. Scholl's shoes with orthotics.  The 
veteran had undergone no surgery.  The injury was described 
as a recurrent sprain that had never been dislocated or 
subluxated.   By history, the veteran had been a driver and 
general manager for a transportation company, and he reported 
that because of the pain in his ankle, he had difficulty 
driving.  When he was in a managerial position, he had to get 
up, walk around, and examine the cars.  He reported that this 
work was quite difficult because of his recurrent ankle 
problems.

Examination of the left ankle revealed no swelling or 
deformity.  Range of motion for the left ankle was as 
follows: plantar flexion to 40 degrees; dorsiflexion to 20 
degrees; supination of 30 to 35 degrees; and pronation to 20 
degrees. He had the same range of motion findings for the 
right ankle, except supination was only to 30 degrees.  The 
examiner noted hypermobility of the left ankle.  The range of 
motion of the ankles was with consideration of pain, fatigue, 
weakness, incoordination, and as altered by repetition.  With 
passive movement of the ankle, no additional pain was 
elicited, but it was reiterated that there was hypermobility 
laterally of the left ankle.

X-rays were taken of both the left ankle and left foot in 
conjunction with this VA examination.  The left ankle X-rays 
demonstrated no evidence of any bone or joint injury or 
disease.  Further, the bony structures and joint surfaces 
appeared normal.  The radiologist's impression was normal 
left ankle.  The left foot X-rays did reveal a small plantar 
spur of the left calcaneus, but otherwise the foot 
demonstrated no evidence of any significant bone or joint 
injury or disease.

At his November 2001 hearing, the veteran testified that he 
experienced left ankle pain and soreness on a daily and 
nightly basis.  He indicated that his ankle symptoms 
increased with walking, prolonged standing, and driving.  He 
said that his left ankle was not stable; he described 
episodes of such instability, stating that he would be 
walking, and all of a sudden, the ankle "just turns and rolls 
over," which would cause him to fall.  The veteran further 
testified that he wore Dr. Scholl's shoes with orthopedic 
supports that had been provided by the VA hospital, but he 
added that the inserts were for the purpose of treating bone 
spurs in his heels.  Regarding his employment, the veteran 
testified that he had to change jobs, but that he was still 
with the same company.  Specifically, he went from being a 
limousine driver to being a general manager; he indicated 
that he made more money as a driver than he did as a general 
manager and that he had lost 30 to 40 percent of his income 
as a result of having to change jobs.  The veteran also 
testified that he experienced pain with movement of the left 
ankle.

At a March 2004 VA examination, the veteran's in-service 
history of his left ankle injury was recounted.  The veteran 
described a dull aching pain measuring 2 to 3 out of 10 in 
intensity.  He said he twists his left ankle whenever he 
plays 18 holes of golf, which used to be about once every 10 
days, but less nowadays.  He said that when he twists his 
left ankle, which happens on both smooth and uneven surfaces, 
he would experience pain of 10 over 10 in intensity, which 
would last for 10 minutes, and would then gradually resolve 
so that the pain would go away two to three weeks later.   
The examiner elaborated that he, the examiner, would assume 
that these are the flare-ups when he twists his left ankle 
and the examiner estimated that change in range of movement 
with the flare-ups was 25 percent.  The examiner noted that 
the veteran used Advil in the morning and Flexeril at night, 
and that these medications would help some and help the 
veteran to sleep at night.  The veteran was not using a brace 
or any other device.

On physical examination, the veteran was generally in no 
pain.  He was ambulatory and came in walking without 
assistance or devices.  The examiner found the veteran to be 
pleasant and cooperative with the history and physical 
examination, and honest.  

Inspection of the left ankle showed tenderness on deep 
palpation of the medial aspect of the left ankle, with no 
deformity or swelling.  Range of movement of the left ankle 
was from 0 to 30 degrees on plantar flexion and from 0 to 5 
degrees on dorsiflexion.  By contrast, dorsiflexion on the 
right ankle was from 0 to 40 degrees on plantar flexion and 
from 0 to 10 degrees on dorsiflexion.  

The veteran complained of pain in the left ankle during 
repetitive range of movement.  There was no additional range 
of motion loss due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Gait was unremarkable.  
However, when the veteran walked tiptoe, he complained of 
pain in his left ankle.

X-rays of the left ankle were negative.  Only a left heel 
spur was noted.

The examiner's diagnosis was chronic sprain of the left ankle 
with degenerative joint disease.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. § 4.59.  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003). 

Under Diagnostic Code 5271, moderate limitation of ankle 
motion is assigned a 10 percent rating.  Marked limitation of 
ankle motion warrants a 20 percent rating.  38 C.F.R. § 
4.71a.  Full range of ankle dorsiflexion is from zero to 20 
degrees and full range of ankle plantar flexion is from zero 
to 45 degrees.  38 C.F.R. § 4.71, plate II.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

At the most recent VA examination, range of motion of the 
left ankle was one-fourth of normal on dorsiflexion (5 
degrees compared to normal range of motion of 20 degrees) and 
two-thirds of normal on plantar flexion (30 degrees compared 
to normal range of motion of 45 degrees) on objective 
testing.  The veteran was ambulatory, walking without 
assistance or devices, and his gait was unremarkable.  X-rays 
were negative.  Based strictly on range of motion, this might 
arguably be best described as "moderate" rather than 
"marked" limitation of range of motion, warranting only a 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Beyond pure range of motion measurements, additional 
functional limitation and pain was noted on physical 
examination.  Specifically, the veteran had tenderness on 
deep palpation of the medial aspect of the left ankle, though 
there was no deformity and no swelling.  Also, the veteran 
complained of pain in the left ankle during repetitive range 
of movement, though there was no additional range of motion 
loss due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.   Although his gait was 
unremarkable, the veteran did complain of pain upon walking 
tiptoe.

Perhaps most importantly for this case, the condition for 
which the veteran is service connected, chronic sprain with 
laxity of the left ankle, is not one best characterized by a 
steady-state limitation o range of motion, but rather by 
chronic flare-ups.  Although the veteran was not examined at 
a time of an acute sprain at the examination, the examiner 
felt it was appropriate to assume that the veteran had flare-
ups when he twisted his left ankle and estimated the change 
in range of movement with the flare-ups was 25 percent.  
Roughly, this would reduce range of motion to less slightly 
than half of normal on plantar flexion and a mere three-
sixteenths of normal on dorsiflexion.  Further, by the 
veteran's account, which the examiner made an effort to 
highlight as being honest, the intensity of pain at the time 
of a sprain was 10 of 10 with slow resolution over 2 to three 
weeks; the twists could occur on smooth or uneven surfaces; 
and his chronic disability rendered activities as innocuous 
as swimming, driving, or 18 holes of golf as relatively 
painful, awkward, or risky.  

In light of these additional factors, considered in addition 
to pure range of motion measurements, the Board finds that 
the next higher rating of 20 percent, for "marked" 
limitation of motion, is warranted, particularly because the 
veteran's condition is rated by analogy, see 38 C.F.R. § 4.20 
(2003), under a rating code that explicitly considers only 
range of motion, see 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
while the veteran's disability includes many additional 
factors that are not contemplated in pure range of motion 
measurements.  See generally, 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The 
veteran's service-connected left ankle disability is 
manifested by steady moderate limitation of motion, but with 
additional factors such as pain on repeated use and with 
certain movements, instability (hypermobility and laxity), 
and chronic and very painful recurrent sprains, so that the 
full disability picture is more consistent with an overall 
evaluation by analogy of marked limitation of motion.

The 20 percent rating assigned by the Board under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, is the highest schedular 
rating assignable for the veteran's disability. Diagnostic 
Code 5271 is the most appropriate rating code because this 
rating code applies to both the anatomical region of the 
ankle and rating based on evaluation of functional limitation 
of range of motion of the joint.  38 C.F.R. § 4.20 (2003).   

The veteran's ankle disability is not in any way reasonably 
analogous to ankylosis of the ankle; thus, the only rating 
code upon which higher ratings are available for disability 
of the ankle, 38 C.F.R. § 4.71a, Diagnostic Code 5270 (rating 
code for ankylosis of the ankle), is not for application in 
this case.  There being no schedular rating in excess of 20 
percent available under Diagnostic Code 5271, the appropriate 
Diagnostic Code in this case, a rating in excess of the 
maximum available schedular rating of 20 percent may not in 
turn be assigned under this Diagnostic Code, which is based 
on limitation of motion, even in consideration of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49, and DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).         

The Board acknowledges that a lesser degree of disability was 
found at the July 2000 VA examination.  However, this 
examination was accomplished without the benefit of any 
medical records or the claims file; there was no discussion 
of the level of disability upon flare-ups, notwithstanding 
the objectively ascertained underlying pathology of 
hypermobility; and the examiner provided no diagnosis, at the 
very least calling into question whether he fully appreciated 
the history, etiology, and chronic nature of the veteran's 
service-connected disability.  Therefore, the Board has 
assigned much greater weight the results of the March 2004 VA 
examination, which was not deficient in any respect.  
Further, the March 2004 VA examination is more recent; where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

More generally, the Board acknowledges that there is evidence 
both supportive of and against the veteran's claim.  The 
benefit of the doubt has been resolved in the veteran's 
favor, see 38 C.F.R. § 3.102, for the reasons set forth 
above; in sum, the preponderance of the evidence cannot be 
said to be against the veteran's claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  There is no evidence in the claims file 
of frequent periods of hospitalization for his left ankle.  
The Board acknowledges that the veteran has described 
difficulties in employment as a result of his left ankle 
disability, but a 20 percent rating takes into account 
significant ankle disability, including some industrial 
impairment.  Further, comparing the November 2001 Board 
hearing testimony with the March 2004 VA examination report, 
it appears that the veteran has now resumed his chosen 
employment as a limousine driver, notwithstanding the 
difficulties presented by his left ankle disability.  In sum, 
there is nothing to show an unusual disability picture, or 
that these problems have created marked interference with 
employment.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 


ORDER

A rating of 20 percent for chronic laxity and recurrent 
sprains of the left ankle is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



